Yaeser, J.
A condition subsequent with a clause of reverter does not appear in the deed recited nor does it arise by clear implication. Braddy v. Elliott, 146 N. C., 578. No apt words are used to indicate an intention to create a condition subsequent which will work with a forfeiture. To every good expressed condition is required an external form, that is, sufficient words to declare an intent in the party to have the estate conditional, and an internal form, that is, such matter as whereof a condition may be made. Shep. Touchstone, vol. 1, *126 (241) ; Scantlin v. Garvin, 46 Ind., 262. The proper subject-matter exists, but the instant deed does not contain the “sufficient words.”
*525The usual and proper technical words, such as '“provided,” “so as,” “on condition,” or those mentioned by Lord Coke when he says: “Words of condition are sub conditioner ita. quod, proviso,” or the words “si” or “quod contingat” and similar terms with the clause of forfeiture or reentry. Coke on Littleton, 203 a, 203 b, 204 a; Stanley v. Colt, 72 U. S., 119; Hall v. Quinn v. ante, 326. Conditions subsequent which work a forfeiture divesting estates are not to be raised readily by inference or argument, for they are not favored by the law. Hall v. Quinn, supra; Church v. Bragaw, 144 N. C., 126; Bawson v. School District, 89 Mass., 125 (7. Allen’s Rep., 125); Scovill v. McMahon, 62 Conn., 378, 21 L. R. A., 58; Thompson v. Hart, 66 S. E., 270 (Ga.); 2 Devlin on Deeds, paragraph 970; Kilpatrick v. Mayor of Baltimore, 81 Md., 179; Grifitts v. Cope, 17 Pa. St., 96; Mahon v. Gormley, 24 Pa. St., 81; Methodist Episcopal Church of Columbia v. Old Columbia Public Ground Co., 103 Pa. St., 608; Jones v. Benshaw, 130 Pa. St., 327; Estate of Richard Smith, 181 Pa. St., 109; Baldwin v. Atwood, 23 Conn., 367; Mordecai’s Law Lectures, 550; Tiffany on Real Property, vol. 1, 270, paragraph 79; Weller v. Brown, 160 Cal., 515; Williams v. Vanderbilt, 145 Ill., 238; Peden v. Chicago, Bock Island & Pacific Ry. Co., 73 Iowa, 328; Cunningham v. Parker, 146 N. Y., 29, 11 L. R. A. (N. S.), 513; R. R. v. Carpenter, 165 N. C., 465; Emerson v. Emerson, 43 N. H., 476, 80 Am. Dec., 184; Whitton v. Whitton, 32 N. H., 163, 75 Am. Dec., 163; Ry. v. Honaker, 66 West Va., 136; Henry Rahr's Sons Co. v. Buckley, 159 Wis., 589; Sohier v. Trinity Church, 109 Mass., 1. This rule does not necessarily apply to conditions implied by law, or where, from the nature of the subject-matter, or the contemplation of the. parties, the condition with forfeiture is implied, as in timber deeds (Williams v. Parsons, 167 N. C., 529, 531; Gilbert v. Shingle Co., 167 N. C., 286; Hornthal v. Howcott, 154 N. C., 228; Bateman v. Lumber Co., 154 N. C., 248; Bunch v. Lumber Co., 134 N. C., 116; Lumber Co. v. Corey, 140 N. C., 462; Hawkins v. Lumber Co., 139 N. C., 160; Strasson v. Montgomery, 32 Wis., 52; Mordecai’s Law Lectures, 548, 549; Woody v. Timber Co., 141 N. C., 471), or in mining leases. (Conrad v. Morehead, 89 N. C., 31; Maxwell v. Todd, 112 N. C., 677; Hawkins v. Pepper, 117 N. C., 407).
Although certain words are appropriate for the creation of a condition, no particular words are necessarily required, for rules of construction are guides to find the intention of the parties expressed by the whole instrument. Tiffany on Real Property, 268; 4 Kent Com., *132 (142) Church v. Bragaw, supra; Stanley v. Colt, 5 Wallace (U. S.) 119; Perkins v. Kirby, 35 R. I., 84; McCain v. Ins. Co., post, 549. When ascertained, the intention of the parties, as expressed in the instrument, will prevail, although it may divest the estate.
*526Applying tbe foregoing principles, we are of opinion tbat tbe deed does not create a condition subsequent; therefore, it does not authorize a reentry as upon condition broken.
Plaintiffs, however, do not rest their case solely upon the claim of condition broken, but assert that the words employed are apt to create a trust. Hall v. Quinn, supra. They contend that the trust has failed and a resulting trust has arisen in favor of them as representing the grantors.
Assuming, but not deciding, that the words employed do create a trust, we are of the opinion that the plaintiffs are not entitled to prevail as upon a failure of the trust. Resulting trusts arise in several ways, but the following classification is convenient: “(1) Where a purchaser pays the purchase money, but takes the title in the name of another; (2) where a trustee or other fiduciary buys the property in his own name, but with trust funds; (3) where the trusts of a conveyance are not declared, or are only partially declared, or fail; and (4) where a conveyance is made without any consideration, and it appears from' circumstances that the grantee was not intended to take beneficially.” Bispham’s Equity, 9 ed., 146; Avery v. Stewart, 136 N. C., 426; Williams v. Williams, 108 Iowa, 91. Plaintiffs claim to come within the third division, where there is a total failure of the trust.
The entire estate was granted in this deed, nothing was reserved. There is no provision that, if the trust is not performed or fails, the title would revert to the grantors or their heirs or assigns. It is not contended that the plaintiffs are members of the church for which the trust was created. The trust, when created, concerns, in a legal sense, only the trustees and the cestuis que trustent. The right on the part of Andrew Fountain to exercise certain burial rights in the locus in quo is plainly personal to him, and ceased upon his death. The plaintiffs cannot maintain this action on account of a lack of legal interest in the trust to support a prayer for equitable relief to the end that the trust may be performed. Kilpatrick v. Graves, 51 Miss., 432; Strong v. Doty, 32 Wis., 381; Baldwin v. Atwood, supra; Rawson v. Uxbridge, supra, 26 R. C. L., 1361; Faulkner v. Davis, 18 Grattan (Va.), 651, 98 Am. Dec., 698; Thompson v. Childress, 4 Baxt. (Tenn.).
The parties who can'maintain a suit to enforce a trust must be either a cestui que trust or a trustee, or must sue in right of one of these or must have some legal interest in the subject matter of the trust either granted, or reserved, or by reverter. Female Association v. Beekman, 21 Barb. (N. Y.), 565; Warren v. Warren, 75 N. J. Eq., 415; Perry on Trusts, 2 vol., 1430, paragraphs 873-890.
In this State analogous rulings indicate the rule announced herein. Cooper v. Landis, 75 N. C., 526; Cheshire v. Cheshire, 37 N. C., 569; Younce v. McBride, 68 N. C., 532.
*527The doctrine of following trust funds only permits one who has an interest therein to maintain an action to recover the funds or the property purchased with the trust funds. Monroe v. Trenholm, 112 N. C., 634.
The husband and father was not allowed to sue to establish a trust for his wife and children even when he alleged that he was a beneficiary in the same trust in Cavenaugh v. Jarman, 164 N. C., 372.
The Legislature gave the full power and authority to remove the bodies from this “burying ground,” and the city of Greensboro, by legislative action prohibited the burying of dead bodies there, and the change of conditions around this land in the growth of the city, made this land wholly out of keeping with the benevolent wishes that prompted the conveyance in 1836. The then dreams of its most enthusiastic citizens could not contemplate the present growth of Greensboro, and all the changes that are incidental to its expansion. Parallel facts appear in Sohier v. Trinity Church, supra.
Rights of burial are peculiar and are somewhat of a public nature and are subject to the police power. It often becomes necessary to remove tombs and burial grounds. Sohier v. Trinity Church, supra; Brick Presbyterian Church v. New York City, 5 Cowen, 538. This latter case holds constitutional an act of 1823, prohibiting the use of a cemetery on lands conveyed for that purpose in 1766. Coats v. New York City, 7 Cowen, 585. All individual rights of property are subject to legislation belonging to the class of police regulations. Com. v. Alger, 7 Cush. (Mass.), 53; Dingley v. Boston, 100 Mass., 544.
The Legislature, or a court of equity, may authorize a sale of charitable trust property under the needs arising from the exercise of police power by that division of government having jurisdiction of the locus in quo. Stanley v. Colt, supra; Old South Society v. Crocker, 119 Mass., 1. Certainly a court of equity would not now disapprove what it would have authorized in the first instance.
When, in the trend of growth and development, the law made the further use of this burying ground illegal, and the conditions in that vicinity made its continuance as a place for the repose of bodies buried there, in accord with feeling of respect and veneration, which happily prevail among English speaking peoples, undesirable, it was not a violation of the trust, when concurred in by all the cestuis que trustmt to make a sale of the grounds after a removal of the bodies. The law had in effect repealed the requirement to use it as a cemetery. 4 Kent Com., 130; Brick Presbyterian Church v. New York, supra; Scovill v. McMahon, supra. This is true whether the deed be construed as containing a condition subsequent or creating a trust. Doe v. Church Wardens of Bugeley, 6 Q. B., 114; Brewster v. Kitchell, 1 Salk:, 198; *528Peart v. Taylor, 2 Bibb., 556; Martin v. Ballou, 13 Barb., 132; Finlay v. King, 28 U. S., 346; Taylor v. Sutton, 15 Ga., 103, 60 Am. Dec., 682; U. S. v. Arrendondo, 31 U. S., 745.
Equity will not enforce a trust so as to require tbe violation of law. “Equity follows tbe law” and does not violate it.
"We have considered this in tbe light of tbe contention tbat tbe plaintiffs are tbe proper parties to assert their claims in right of tbe grantors. However, we call tbe attention of tbe profession to tbe inability of devisees, assignees, or other than heirs, to assert title under a reverter upon breach of condition subsequent after tbe death of tbe grantor. Sharpe v. R. R., ante, 352; Cross v. Carson, 44 Am. Dec., 742, 759; Thompson v. Thompson, 68 Am. Dec., 649.
Tbe following cases have sanctioned sales of property, under variant, but somewhat similar, deeds: St. James v. Bagley, 138 N. C., 394; Hayes v. Franklin, 141 N. C., 599; Church v. Bragaw, supra; Church v. Ange, 161 N. C., 314; Fisher v. Fisher, 170 N. C., 381; Middleton v. Rigsbee, 179 N. C., 440; Snyder v. Asheboro, 182 N. C., 708.
In Page v. Covington, 187 N. C., 621, tbe decision was based on tbe peculiar language of tbe deed, and tbe use of tbe funds to be derived from tbe sale was admitted and not debated.
We are of tbe opinion tbat, under tbe facts on this record, an absolute title vested in tbe grantees, Harris, Dillard, and Payne, under tbe deed of 10 January, 1919, and tbat tbe judgment appealed from must be
Affirmed.